OPINION OF THE COURT
Per Curiam.
The respondent was admitted to the practice of law by this court on June 23, 1948. In this proceeding to discipline the respondent for professional misconduct, the petitioner moves *441to confirm the report of the Special Referee and the respondent cross-moves to disaffirm said report.
The first charge alleged that the respondent represented conflicting interests in two separate real estate transactions and the second charge alleged that he engaged in another impermissible conflict of interest by his participation in an eviction proceeding. The Special Referee sustained both charges of misconduct. We grant the petitioner’s motion to confirm the Special Referee’s report and deny the respondent’s cross motion to disaffirm the report.
The evidence is clear that the respondent concealed his long-time representation of one of his clients from two other clients when his independent professional judgment was likely to be adversely affected. Under these circumstances, Code of Professional Responsibility EC 5-15 and DR 5-105 require full disclosure and the consent of each client where multiple clients are being represented.
In determining an appropriate measure of discipline to be imposed, we have taken into consideration all the factors in mitigation advanced by the respondent. Accordingly, the respondent is hereby censured for his misconduct.
Mollen, P. J., Mangano, Bracken, Brown and Kunzeman, JJ., concur.